IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF K.S., A MINOR  : No. 495 WAL 2014
CHILD                             :
                                  :
                                  : Petition for Allowance of Appeal from the
PETITION OF: N.S., NATURAL MOTHER : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of December, 2014, the Petition for Allowance of Appeal

is DENIED.